878 F.2d 380Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Michael Edwin LEMONDS, Defendant-Appellant.
No. 88-6060.
United States Court of Appeals, Fourth Circuit.
Submitted March 14, 1989.Decided June 23, 1989.

Edwin Chrisco Walker, Federal Public Defender's Office, for appellant.
Margaret Person Currin, Stephen Aubrey West, Office of the United States Attorney, for appellee.
Before K.K. HALL, SPROUSE, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Michael Lemonds appeals from the district court's decision to commit him to the custody of the Attorney General for hospitalization in a mental health facility pursuant to 18 U.S.C. Sec. 4246(d).  He argues the evidence presented at the hearing did not clearly and convincingly show he suffers from a mental disease or defect, as a result of which his release would create a substantial risk of injury to another person or serious damage to the property of another.  His argument has no merit.


2
This Court uses a standard of review in these cases which determines whether the findings of the district court are "clearly arbitrary or unwarranted."    Hall v. United States, 410 F.2d 653, 658 (4th Cir.), cert. denied, 396 U.S. 970 (1969).  Medical testimony and reports presented at the hearing demonstrate Lemonds suffers from a mental disease which renders his behavior aggressive, agitated, psychotic, and thus dangerous to others.  Review of this evidence reveals no error in the district court's decision.


3
We affirm the judgment below.  We dispense with oral argument because the materials before the Court indicate that oral argument would not significantly aid the decisional process.


4
AFFIRMED.